        Case: 1:20-cv-00911-PAB Doc #: 1-2 Filed: 04/29/20 1 of 1. PageID #: 22


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DTVISION

 JENMFER LEHMAN-CLEMENTS
 On behalf of herself and All Other
 Persons Similarly Situated

               Plaintiff,
   V.


 STONEMOR GP LLC, et al.,

               Defendants.


                             OT"T-IN AND CONSENT FORM

        I hereby opt into the above-captioned collective action and consent to be aparty

Plainti{f. I understand that by filing this consent, I will be bound by the judgment of the

Court on all issues in this case.


            aN24l20

Date

                                         Sandra Dennis-Greenberg

                                          Printed Name
